Title: Elbridge Gerry to Abigail Adams, 6 November 1783
From: Gerry, Elbridge
To: Adams, Abigail



My dear Madam
Princeton 6th. Novr. 1783

Since I had the Pleasure of addressing You, nothing of Importance has occurred in the Concerns of our Friend excepting a Letter from Mr. Jay, wherein he with great Candour and good Sense has endeavoured to do Justice to Mr. Adams’ Character, and recommended him as the most suitable person to represent the united States at the Court of London; declaring at the same Time in the most positive Terms, that should the place be offered to himself, he would not accept it. I should be exceedingly happy on my own Account, but more particularly on yours, Madam, to see Mr. Adams in America, because I am persuaded he would not only be in the Way of rendering at this Time essential Services to his Country, but also (by recovering his Health), to himself and Family. The perplexities of American politics, are neither pleasing nor salutary; much less so must those be, which are in the Center and subject to all the Subtleties and Intrigues of European Systems; but the probability is I think against his immediate return.
The postmasters have either misconstrued or perverted the Design of the post office Ordnance, which provides that Letters to and from certain persons in publick office, on publick Business shall be exempt from postage—the Endorsement of such persons Names on their Letters is therefore sufficient to acquit the Receiver thereof from postage; but the postmasters have, as I am informed, in many Cases where the Members of Congress and the Commander in chief have not endorsed with the Words “on publick Business,” had the Assurance to take postage; not so much I apprehend to benefit the publick, as to save the 20 per Cent allowed to the postofficer, but Measures are taken since the Receipt of your Letter to correct this Error, and I presume the Franks of our foreign Ministers will be admitted in Future by order of Congress. Doctor Lee and Mr. Osgood join in their best Respects to yourself and Family, with Madam your sincere Friend and most hum Servt.

E Gerry

